ALLOWANCE
The amendment filed 1/13/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10 and 12-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting fixture comprising: a housing having a base, a first sidewall, a second sidewall, and a flange extending from at least one of the first sidewall or the second sidewall, each of the first and second sidewalls extending obtusely from the base, wherein the housing is a unitary shell member, and wherein the flange is generally parallel to the base; a light source operably coupled to the base of the housing, the light source comprising a plurality of light-emitting diodes (LEDs); and a lens operably coupled to at least one of the first sidewall or the second sidewall, wherein the housing and the lens cooperate to define an interior cavity; wherein the plurality of LEDs are arranged such that light emitted therefrom is directed from the base toward at least one of the first or second sidewalls and is redirected to the interior cavity a first time, wherein the housing and the lens form a fully enclosed, sealed arrangement that defines the interior cavity to accommodate the plurality of LEDs, wherein the lens is sealably secured to a first surface of the flange, and wherein a second surface of the flange is configured to be secured against an exposed surface of a ceiling or wall when the light fixture is mounted to the ceiling or wall with respect to claim 1; 
A method of distributing light, the method comprising: emitting light from a light source at least partially disposed within a cavity, wherein the cavity is defined by a lens and a housing, the housing having a base, a first sidewall, a second sidewall, and a flange extending from at claim 12, and as specifically called for in the claimed combinations.
The closest prior art, Lacroix (US 2015/0003055), teaches a housing having a base, a first sidewall, a second sidewall, and wherein the housing is a unitary shell member, and a light source operably coupled to the base of the housing, the light source comprising a plurality of light-emitting diodes (LEDs); and a lens operably coupled to at least one of the first sidewall or the second sidewall, wherein the housing and the lens cooperate to define an interior cavity; wherein the plurality of LEDs are arranged such that light emitted therefrom is directed from the base toward at least one of the first or second sidewalls and is redirected to the interior cavity a first time, wherein the housing and the lens form a fully enclosed, sealed arrangement that defines the interior cavity to accommodate the plurality of LEDs with respect to claim 1; 
A method of distributing light, the method comprising: emitting light from a light source at least partially disposed within a cavity, wherein the cavity is defined by a lens and a housing, the housing having a base, a first sidewall, a second sidewall, wherein the housing is a unitary claim 12.
However, Lacroix, does not include a flange extending from at least one of the first sidewall or the second sidewall, each of the first and second sidewalls extending obtusely from the base, wherein the flange is generally parallel to the base; wherein the lens is sealably secured to a first surface of the flange, and wherein a second surface of the flange is configured to be secured against an exposed surface of a ceiling or wall when the light fixture is mounted to the ceiling or wall with respect to claims 1; and a flange extending from at least one of the first sidewall or the second sidewall, wherein the lens is sealably secured to a first surface of the flange, and wherein a second  surface of the flange is configured to be secured against an exposed surface of a ceiling or wall when the light fixture is mounted to the ceiling or wall, directing, via the lens, the emitted light a second time towards the first sidewall or the second sidewall with respect to claim 12; as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lacroix reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fiene (US 6,439,736), Fiene (US 6,435,693), Ryder et al. (US 2015/0338084), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875